DETAILED ACTION
This is the Office action based on the 16069995 application filed July 13, 2018, and in response to applicant’s argument/remark filed on February 26, 2021.  Claims 3-5, 7, 9-18, 23-25 and 30-32 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-2, 6, 8, 19-22 and 26-29 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 Claims 31 and 32 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term "high frequency power" is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which thickness range of the plate is considered to be “high”.  For the purpose of examining it will be assumed that a plate of any frequency that is greater than another frequency  is considered to be a high frequency. 

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
 Claims 3-5, 7, 9-18, 23-24  and 31-32 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomura et al. (U.S. Pat. No. 20160064247), hereinafter “Tomura”: --Claims 3, 4, 11, 12, 15, 23: Tomura teaches an etching method to selectively etching the first region R1 with respect to a second region R2 (abstract, Fig. 5) comprising  (i) providing a workpiece comprising a second region R2 having a trench and a first region R1 filling the trench and over the second region, wherein the first region R1 may be silicon oxide and the second region R2 may be silicon nitride (Fig. 5, [0040]), wherein a mask 108 having an opening larger than the width of the trench is formed over the first region R1 (Fig. 5);(ii) exposing the first region R1 to a first plasma comprising a fluorocarbon gas, oxygen gas and a rare gas ([0041]), wherein a deposit comprising fluorocarbon is adhered to the first region R1 ([0045]);(iii) exposing the first region R1 to a second plasma comprising a rare gas, wherein the first plasma does not contain oxygen gas ([0008-0009, 0051]), wherein the second etching of the first region R1 by the deposited fluorocarbon ([0050, 0052]) ;(iv) repeating steps (ii) and (iii) alternately a plurality of cycles to form an opening in the second region R2 that exposes the silicon nitride (Fig. 1, [0056]).        Alternately, although Tomura is silent about an active species of oxygen in the first plasma reducing the deposit, since the first plasma in the invention of Ko is the same as recited in claim 3, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to have an active species of oxygen in the first plasma reducing the deposit during step (ii), as taught by Applicant.        It is noted that during the cycling, there is a cycle when the first region is etched until a point before the second region is exposed.  During the next cycle, a plasma is generated to form the deposit and etching the first region.         It is further noted that any step during the repeating may be considered the first performance of the generating the plasma to form the deposit.  Since the deposit is exposed to the plasma comprising the fluorocarbon gas, it would be inevitable that the deposit contains at least one or more fluorocarbon radical(s).  These fluorocarbon radicals would inevitably etch the first region, as taught by Applicant, since MPEP 2112 states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not . 
  
 Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 3-5, 7, 11-12, 17-18, 23-25, and 30 rejected under 35 U.S.C. 103 as obvious over Ko et al. (U.S. Pat. No. 6716766), hereinafter “Ko”, in view of Strang et al. (U.S. PGPub. No. 20040195216), hereinafter “Strang”:--Claims 3, 21, 23: Ko teaches an etching method to selectively etching silicon oxide layer 224 with respect to a silicon nitride layer 232 in a process chamber, comprising  (i) providing a workpiece comprising a silicon nitride layer 232 having a trench and a silicon oxide layer 224  filling the trench and over the silicon nitride layer 232, wherein a mask 226 having an opening larger than the width of the trench is formed over the silicon oxide layer 224 (Fig. 2; Col. 5, Lines 23-61);(ii) exposing the silicon oxide layer 224  to a first plasma comprising a fluorocarbon gas, an oxygen gas, and an argon gas, wherein a polymer layer 250 is formed on the silicon oxide layer 224 (Col. 5, Line 46 through Col. 6, Line 53);        Strang teaches that when performing an etching process it is advantageous to improve chemical transport by “pulsing a gas flow in conjunction with pulsing the RF power to the substrate" ([0018-0019]) because pulsing a gas flow causes a local reduction in the mean free path, pulsing a power causes an increase in potential drop across a sheath at the substrate, and the combined effect leads to an increase of flux of mass and momentum at entrance of features, resulting in an improved etch rate, etch selectivity and sidewall profile ([0018-0019]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to pulse the RF power and the gas flows in the invention of Ko because Strang teaches that this would increase of flux of mass and momentum at entrance of features, resulting in an improved etch rate, etch selectivity and sidewall profile.  It is noted that the pulsing would turn on the RF power and gas flows during a first time period, hereinafter step (ii)a, then shut off them off during a second time period, hereinafter step (ii)b, in each cycle, thus effectively repeat steps (ii)a and (ii)b sequentially a plurality of times.  It is noted that step (ii)a and (ii)b are equivalent to step (i) and step (ii) in claim 3, respectively.           It is further noted that any step (ii)a during the repeating may be considered the first performance of the generating the plasma to form the polymer layer.  Since the polymer layer is exposed to the plasma comprising the fluorocarbon gas, it would be inevitable that the polymer layer contains at least one or more fluorocarbon radical(s).  These fluorocarbon radicals would inevitably etch the first region, as taught by Applicant, since MPEP 2112 states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).        Although Ko and Strang are silent about an active species of oxygen in the first plasma reducing the polymer 250, since the first plasma in the invention of Ko is the same as recited in claim 3, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to have an active species of oxygen in the first plasma reducing the polymer 250 during step (ii)a, as taught by Applicant.        Ko further teaches to perform step (ii) until the polymer 250 pinches off the opening (Col. 6, Lines 8-30).  It is noted that by that time, the sequentially repeating of step (ii)a and step (ii)b would have been performed a plurality of times while the opening is not completely blocked by layer 250.       It is noted that during the pulsing the RF power and the gas flows in the invention of Ko as modified by Strang, there is a pulse when the RF power is in OFF state and the first region is etched until a point before the second region is exposed.  During the next pulse, the RF power would be turned ON to generate the plasma to form the deposit and etching the first region.        Please also see interpretation in Response to Argument below.--Claim 4: Strang further teaches to pulse the gas by using a waveform signal generator ([0023-0025, 0035]) and a pulsed gas injection manifold ([0021,0034]), wherein the pulsing of a gas flow rate may be done by continuously flowing a first gas and pulsing a second gas ([0031]).  Thus, one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations may continuously flowing the hydrocarbon gas and shut off the oxygen gas during a certain gas pulse.--Claims 5: It is noted that any sequence that comprises steps (i) and (ii) in claim 5 may be considered a first sequence.--Claim 7: Ko further teaches that the oxygen gas is optional (Col. 6, Lines 39-43).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to include the oxygen gas in such small amount that the oxygen plasma reduces the fluorocarbon deposit at 1mm/sec or less.--Claims 11, 12: Ko teaches that the etching continues until the silicon nitride layer is exposed (Col. 6, Lines 8-10; Fig. 4). It is noted that an upper portion of the mask has a taper shape in Fig. 4.--Claims 17, 18: Ko further teaches that the oxygen or CO gas is added as necessary (Col. 6, Lines 39-43).  Therefore, the amount of oxygen and CO is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to include the oxygen or CO gas so that a molar ratio of the fluorocarbon gas to the oxygen or CO gas is 1:0.5 to 1:1.5.--Claim 24: It is noted that in step (ii)b, all gases are shut off, including the fluorocarbon gas.--Claims 25, 30: Ko further teaches that the fluorocarbon gas may be CFx, CxHyFz, CHF3, CH2F2, and the like (Col. 5, Lines 61-65) , and that CO may be substitute for O2 (Col. 6, Lines 39).  Since Strang teaches that pulsing of the gas comprises flowing a first gas continuously while pulsing a second gas ([0031]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to flow CO continuously while pulsing the flow of the fluorocarbon gas, ,to flow CHF3 continuously while pulsing CH2F2, etc.  For the CO/fluorocarbon case, during the OFF phase of the pulse, only the CO flows, and during the ON phase of the pulse, both the CO and the fluorocarbon flow.  Since any step (ii)a during the repeating may be considered the first performance of the generating the plasma to form the polymer layer, in an ON period prior to the first performance a gas ratio of fluorine atom/carbon atom is larger than a gas ratio of fluorine atom/oxygen atom in an OFF phrase after the first performance. Similar argument may be made for a CHF3/CH2F2 mixture.
Claims 9-10 and 13-16 rejected under 35 U.S.C. 103 as obvious over Ko in view of Strang as applied to claim 5 above, and further in view of Kanarik et al. (U.S. Pat. No. 20130119018), hereinafter “Kanarik”:--Claims 9, 10, 13, 14, 15, 16: Ko as modified by Strang teaches the invention as above.  Ko and Strang do not teach executing a second sequence with the depositing and the etching having different processing time.Kanarik, also directed to plasma etching while pulsing the RF power and the gas flows, teaches that the pulse frequency, period, and duty cycle may vary, wherein the pulse frequency, period and the duty cycle of RF the RF pulse may be different than gas pulse ([0016-0036], Fig. 4).    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to pulse the RF power and/or the gas flow at different time periods and/or frequencies between step (ii)a and step (ii)b, such that the RF power and period of one pulse may be different than another pulse in the invention of Ko as modified by Strang because Kanarik teaches that this would improve ion-to-radical flux ratios, selectivity, uniformity and reverse RIE lag effect ([0043]).
 Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the cited prior arts do not teach the feature comprising…selectively etching a first region with respect to the second region with a plurality of steps comprising…” (emphasis added); therefore,  the etching method  and the selective etching are not limited by the steps listed in the claim.  As such, the list of steps in the claim is open-ended.  Claim 1 does not exclude etching steps other than those recited in the claim; therefore, the term “first etching” in step (ii) in claim 1 cannot be interpreted to be the first etching among all etchings in the etching method or the first etching among all etchings in the selectively etching.        It is noted that the “first etching” in step (ii) may be considered the first cycle of SQ1, the first cycle in SQ2 or the first cycle in SQ3, as shown in Fig. 1.  If the first etching is the first cycle in SQ3, then any etching step in ST3, SQ1 and SQ2 can be considered the “second etching of the first region is performed using the plasma generated from the processing gas containing the fluorocarbon gas until a point before the second region is exposed such that the first region having a predetermined thickness remains on the second region” recited in step (iii).        As such, in the invention of Ko modified by Strang, the RF power and gas flows are turned on to etch the silicon oxide layer during a first time period, then the RF power and gas flows are shut off during a second time period, wherein these two steps are repeated for a plurality of times.  For the sake of argument, if the cycle is repeated 10 times to complete the etching, then cycle #1 can be considered to be step (i) in Claim 1, cycle #6 can be considered to be step (ii) in Claim 1, cycle #7-10 can be considered to be the first paragraph in step (iii) of Claim 1, i.e. repeating the cycles a predetermined number of times to etch the second region.  Cycle #2-5 may be considered to be the second paragraph in step (iii) of Claim 1, i.e. the etching until a point before the second region is exposed.       Likewise, Tomura clearly teaches all features recited in claim 1 when cycle #1 considered to be step (i) in Claim 1, cycle a considered to be step (ii) in Claim 1, cycle b to c can be considered to be the first paragraph in step (iii) of Claim 1, i.e. repeating the cycles a predetermined number of times to etch the second region.  Cycle 2 to b-1 may be considered to be the second paragraph in step (iii) of Claim 1, i.e. the etching until a point before the second region is exposed, wherein b ≥ 3 and c ≥ b+1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713